Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The present abstract is not in narrative form.  Correction is required.  See MPEP 608.01(b). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “the welding introduction attachment being melted upon introducing a welding pulse” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  Welding attachment portions are shown on the teeth in several figures, for instance see parts 120 in fig 6.  However, nowhere in the figures are these portions shown being or having been melted.
Also, the “hard material bodies…held in line next to one another…stacked in the manner of a matrix” of Claim 9 must be shown or the feature(s) canceled from the claim(s).  The hard bodies of the present invention are not shown in line, nor in a manner of a matrix. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “to weld the joining surface of the hard material body to the joining surface of the tooth” should read: “to weld the joining surfaces of the hard material bodies[[y]] to the joining surfaces of the teeth ”.  
Claim 2 is objected to because of the following informalities:  The limitation reading “the welding introduction attachment is one of pointed-cone-shaped, hemispherical, semi-cylindrical, drop-shaped, pea-shaped or pyramidal, and protrudes from a relevant joining surface” should read: “the welding introduction attachment is one of: pointed-cone-shaped, hemispherical shaped, semi-cylindrical shaped, drop-shaped, pea-shaped, or pyramidal shaped, and protrudes from a relevant joining surface”.
Claim 10 is objected to because of the following informalities:  The limitation reading “comprising teeth having a joining surface for welding hard material bodies thereto”” should read: “comprising teeth having a joining surface for welding hard material bodies to the hard material bodies ”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “welding device” in claims 1 and 8.
the “supply device” in Claim 8.
With regard to the term “welding device”, in claims 1 and 8:
first, the term “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “welding”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “welding” preceding the generic placeholder describes the function, not the structure, of the welding device.
With regard to the term “supply device”, in claims 1 and 8:
first, the term “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “supply”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “supply” preceding the generic placeholder describes the function, not the structure, of the supply device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The limitation of Claim 1, reading: “being possible to weld the joining surface” is indefinite. The phrase “being possible” makes it unclear of it is required that the joining surface be weld, or simply that is it possible for this step to occur.  
The limitation of Claim 1, reading: “guiding each hard material body toward the tooth located in the working region” is indefinite.  Multiple teeth are delimited in the preamble to Claim 1.  Thus it is not clear which of the teeth is being referenced in this portion of the claim.   
The limitation of Claim 1, reading: “welding the hard material body to the joining surface of the tooth” is indefinite.  Multiple teeth and multiple hard material bodies are delimited in the preamble to Claim 1.  Thus it is not clear which of the teeth or hard material bodies is being referenced in this portion of the claim.
The limitation of Claim 1, reading: “one welding introduction attachment which protrudes from the joining surface of the tooth, the welding introduction attachment being melted upon introducing a welding pulse” is indefinite.  Multiple teeth are delimited in the preamble to Claim 1, and thus multiple welding introduction attachments are present.  Thus, it is not clear which of the teeth, nor which welding introduction attachment is being referenced in this portion of the claim. 
  The limitation of Claim 1, reading: “wherein at least one welding introduction attachment which protrudes from the joining surface of the tooth is formed on each tooth, or in that at least one welding introduction attachment which protrudes from the joining surface of the hard material body is formed on each hard material body, the welding introduction attachment being melted upon introducing a welding pulse.” is indefinite.  The manner in which this limitation is written makes it unclear if the at least one welding introduction attachment which protrudes from the joining surface of the tooth is formed on each tooth, or protrudes from the joining surface of the hard material body is formed on each hard material body, and is melted upon introducing a welding pulse  OR whether the at least one welding introduction attachment which protrudes from the joining surface of the tooth is formed on each tooth, or protrudes from the joining surface of the hard material body is formed on each hard material body AND the introduction attachment whether on the tooth or on the material body is melted.  Either interpretation is possible via the claim as the claim is stated and under a broadest reasonable interpretation of the disclosure. 
The limitation of Claim 2, reading: “the welding introduction attachment is one of pointed-cone-shaped” is indefinite.  Multiple teeth are delimited in the preamble to Claim 1, and thus multiple welding introduction attachments are present (since the introduction attachments are said to be on each tooth).  Thus, it is not clear which of the teeth, nor which welding introduction attachment is being referenced in this portion of the claim.
The limitation of Claim 2, reading: “the welding introduction attachment…protrudes from a relevant joining surface” is indefinite.  It is not clear what makes a joining surface a relevant joining surface.  Relevant relative to what?  Can any surface be considered relevant since it is relevant to the functioning of the tool?    
The limitation of Claim 3, reading: “the welding introduction attachment is elongate” is indefinite.  Multiple teeth are delimited in the preamble to Claim 1, and thus multiple welding introduction attachments are present (since the introduction attachments are said to be on each tooth).  Thus it is not clear which of the teeth, nor which welding introduction attachment is being referenced in this portion of the claim.    
The limitation of Claim 4, reading: “each tooth comprises a tooth face and the joining surface of the tooth is formed on the tooth face of the relevant tooth such that each hard material body is welded to the tooth face of the relevant tooth” is indefinite.  The term “the relevant tooth” lacks antecedent basis.  Because a “relevant tooth” has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.  Also, it is not clear what makes a joining surface a relevant tooth.  Relevant relative to what?  Can any tooth be considered relevant since it is relevant to the functioning of the tool?    
The limitation of Claim 5, reading: “the joining surface” is indefinite.  The term “the joining surface” lacks antecedent basis.  Because there are multiple teeth introduced in Claim 1, multiple joining surfaces are also present.  Thus, a particular joining surface has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
Claims 6-7 recite the limitation "the welding process".  There is insufficient antecedent basis for this limitation in the claims.  The term “the welding process” lacks antecedent basis because a “welding process” has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
The limitation of Claim 8, reading: “toward the tooth” is indefinite.  Multiple teeth are delimited in the preamble to Claim 1, from which Claim 8 depends. Thus, it is not clear which of the teeth is being referenced in this portion of the claim.   
The limitation of Claim 9, reading: “the hard material bodies” is indefinite.  Multiple hard bodies are delimited in the preamble to Claim 1, from which Claim 8 depends. Thus, it is not clear which of the hard bodies is being referenced in this portion of the claim.   
The limitation of Claim 9, reading: “hard material bodies are held in line next to one another and/or stacked in the manner of a matrix” is indefinite.  There is insufficient antecedent basis for the term “the manner of a matrix” lacks antecedent basis because a “manner of a matrix” has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.  Also, it is not clear what is required by the hard bodies being held in the manner of a matrix.  Does this mean that they need to be stacked in more than one row?  Or can they be in one row (which appears to be the case since the claims denotes that they can be in line and in the manner of a matrix)?  
The limitation of Claim 10, reading: “comprising teeth having a joining surface for welding hard material bodies thereto, characterized in that at least one welding introduction attachment protruding from the relevant joining surface is formed on each tooth of the saw blade” is indefinite.  The term “the relevant joining surface” lacks antecedent basis.  Because a “relevant tooth” has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.  Also, it is not clear what makes a joining surface a relevant joining surface.  Relevant relative to what?  Can any surface be considered relevant since it is relevant to the functioning of the tool?
The limitation of Claim 13, reading: “hard material body” is indefinite. It is not clear, nor defined in the specification, what in particular makes a material body hard, versus not hard.  Does a material need to have a particular coefficient of hardness to be considered hard?  Can a material be somewhat resilient and still be hard?  For purposes of advancing prosecution the limitation will be interpreted as any material that provides some resistance to touch or that is at least partially metallic. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3718799 Sawamura.
Regarding Claim 1, Sawamura discloses a method for welding hard material bodies (carbide elements H) to teeth (“teeth sections” col. 4, line 7) of a saw blade (16), each tooth having a joining surface (Ca, Cb, Cc), and each hard material body (H) having a joining surface (bottom surfaces of parts H that contact and are fused with the surfaces Ca, Cb, and Cc respectively), and it being possible to weld the joining surface (bottom surfaces of parts H that contact and are fused with the surfaces Ca, Cb, and Cc respectively) of the hard material body (H) to the joining surface (e.g. Ca, Cb, Cc) of the tooth (teeth sections), and the method comprising the following steps: 
- bringing each tooth of the saw blade (16) into a working region (since the part 24 brings the saw blade into the work region where the parts 28, 94 and 120 are positioned); 
- guiding each hard material body (H) toward the [each] tooth located in the working region (see fig 3); 
- advancing a welding device (electrode 28) into the working region; 
- welding the hard material body (H) to the joining surface (Ca, Cb, Cc) of the [each] tooth located in the working region (See fig 3, and col. 4, lines 60-80); 
- and withdrawing the welding device (28) out of the working region (col. 4, lines 70-79, “operation of cylinder is reversed”), wherein at least one welding introduction attachment (apex portions between ridge portions shown on part Ca) which protrudes from the joining surface of the [each] tooth (see fig 3) is formed on each tooth (see fig 3), the welding introduction attachment being melted upon introducing a welding pulse (col. 4, lines 60-76; “as the current is passed through the extremely narrow contact area between the carbide element H and the semi circular recess Cb, both the element H and the surface of the recess Cb start to fuse on the account of the locally generated heat”). 
Regarding Claim 2, the welding introduction attachment (apex portions between ridge portions shown on part Ca of the tooth Ca, which parts are on each tooth prior to the parts H being welded thereon) is pointed-cone-shaped (See fig 3).  
Regarding Claim 3, the welding introduction attachment is elongate, so as to form a type of rib or projection (since the apex portions between ridge portions shown on part Ca are elongate, and thus form a type of rib).  
Regarding Claim 4, each tooth comprises a tooth face (faces of teeth which face the tool 28) and the joining surface (Ca, Cb, Cc) of the tooth is formed on the tooth face of the relevant tooth (see fig 3, here the relevant tooth is any of the teeth being welded) such that each hard material body (H) is welded to the tooth face (col. 4, lines 60-80) of the relevant tooth (see fig 3, here the relevant tooth is any of the teeth being welded).  
Regarding Claim 5, each tooth comprises a tooth back (see annotated fig 3 below) and the joining surface is formed on the tooth back (see annotated fig 3 below) of the relevant tooth (see fig 3, here the relevant tooth is any of the teeth being welded) such that each hard material body (H) is welded to the tooth back of the relevant tooth (see fig 3, here the relevant tooth is any of the teeth being welded).  

    PNG
    media_image1.png
    560
    444
    media_image1.png
    Greyscale

Regarding Claim 8, the method of Sawamura includes the step of guiding each hard material body (H) toward the tooth located in the working region (fig 3) comprises supplying and transferring the relevant hard material body (H) onto the welding device (28) by means of a supply device (90) (col 4, lines 50-60).  
Regarding Claim 9, the hard material bodies (H) are held in line next to one another and/or stacked, in the manner of a matrix (Fig 3).  
Regarding Claim 10, Sawamura discloses a saw blade (16), comprising teeth (teeth sections) having a joining surface (Ca, Cb, Cc) for welding hard material bodies (H) thereto (col. 4, lines 60-80), characterized in that at least one welding introduction attachment 412045514.1 2/16/2021(apex portions between ridge portions shown on part Ca) protruding from the relevant joining surface is formed on each tooth of the saw blade (16)(see fig 3).  
Regarding Claim 11, each welding introduction attachment (apex portions between ridge portions shown on part Ca) is pointed-cone-shaped (see Fig 3).  
Regarding Claim 12, each welding introduction attachment (apex portions between ridge portions shown on part Ca) is elongate, so as to form a type of projection, see fig 3.  
Regarding Claim 13, Sawamura discloses a hard material body (H) for welding to teeth (Col 4 lines 60-80) of a saw blade (16), having a joining surface (portion of teeth to which the parts H are attached), characterized in that at least one welding introduction attachment (apex portions between ridge portions shown on part Ca) protruding from the joining surface is formed (fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamura in view of USPGPUB 20100126326, Cloutier.
Regarding Claims 6-7 Sawamura discloses all the limitations of Claim 1 as discussed above. 
Sawamura lacks each hard material body is ground, to its final shape in a step preceding the welding process (Claim 6), and the hard material body being coated in a further step preceding the welding process (Claim 7).  
Cloutier discloses a carbide tipped sawblade, like the insert tipped blade of Sawamura and includes each hard material body 40 (cutting tips) being ground, to its final shape in a step preceding the welding process (par 0032), and the hard material body being coated in a further step preceding the welding process (par 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawamura by having each hard material body be ground, to its final shape in a step preceding the welding process and the hard material body being coated in a further step preceding the welding process in order to simplify the manufacturing process since such grinding to a final shape is easier prior to the tips being attached to the saw body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 6035844, 5752307, 4462293, 6035844, and 3110952 each disclose state of the art sawblades with welding processes and thus/therefor each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	/EVAN H MACFARLANE/               Examiner, Art Unit 3724